Citation Nr: 1807233	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Nathan D. Brewer, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge seated at the RO in August 2017.  A transcript of this hearing has been associated with the claims file.  

The Veteran initially filed a service connection claim for depression.  Because, however, the record reflects multiple psychiatric diagnoses, to include depression and bipolar disorder, his service connection claim has been expanded to include any possible psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection - Psychiatric disability

The Veteran seeks service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  In a February 2016 statement, the Veteran asserted that he had been awarded Social Security disability benefits, in part due to a psychiatric disorder.  Of record is a partially-completed Supplemental Security Income Request for Information dated in March 2015, but no other Social Security Administration records have been obtained.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Next, at his August 2017 hearing, the Veteran stated that he continues to receive VA medical treatment for his psychiatric disabilities, with reported treatment as recently as August 2017.  While his VA treatment records were requested at the time this appeal was initiated, the last such request was in January 2014, four years ago.  As the Veteran has reported VA psychiatric treatment since that time, these records must be obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Finally, the Board notes the Veteran was afforded a VA psychiatric examination and opinion in January 2014.  Subsequent to that examination and opinion, however, the Veteran has submitted additional private medical evidence and opinions.  Thus, an addendum opinion which takes into account the entire record, to include both the medical opinions submitted by the Veteran and his representative as well as any SSA and/or VA medical records, is necessary.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent records from the Social Security Administration related to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Request any pertinent medical records not already received from the VA Medical Center in Tampa, Florida, as well as any other VA facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

3.  Return the claims file to the examiner who conducted the January 2014 examination, if available. If that examiner is unavailable, a similar expert in psychiatric disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person psychiatric examination unless the examiner determines that such an examination is necessary to comply with this remand.  After review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to the following:  

a) Is it "at least as likely as not" (50 percent or greater probability) that any current psychiatric disability is due to or the result of the service-connected disability of residuals of torsion of the bilateral testicles, with removal?  

b) Is it "at least as likely as not" (50 percent or greater probability) that any current psychiatric disability is aggravated by the service-connected disability of residuals of torsion of the bilateral testicles, with removal?  (In this context, "aggravation" is defined as a permanent increase in disability beyond the natural progress of the disorder.)  

The examiner is asked to specifically address the medical opinions provided by the Veteran and his representative.  

The medical rationale for any opinion expressed must be provided.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

